May 2, 2017 DREYFUS ULTRA SHORT INCOME FUND Supplement to Summary and Statutory Prospectus dated March 31, 2017 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by members of the Taxable Fixed Income team of BNY Mellon Cash Investment Strategies (CIS), a division of Dreyfus. The team members are Patricia Larkin, Bernard W. Kiernan, Jr., Edward J. Von Sauers, James G. O'Connor and Thomas S. Riordan. Ms. Larkin has served as a primary portfolio manager of the fund since April 2016, and Messrs. Kiernan, Von Sauers, O'Connor and Riordan have each served as a primary portfolio manager of the fund since May 2017. Ms. Larkin is the Chief Investment Officer of Money Market Strategies for CIS. Mr. Kiernan is a Senior Vice President and Senior Portfolio Manager for CIS. Mr. Von Sauers is an Executive Vice President and Senior Portfolio Manager for CIS. Mr.
